         Case 1:16-cv-01534-JEB Document 451 Filed 10/09/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                  Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                           (and Consolidated Case Nos. 16-cv-1796
                                                    and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,
                                                    U.S. ARMY CORPS OF ENGINEERS’
                      Plaintiff-Intervenor,         CROSS-MOTION FOR SUMMARY
       v.                                           JUDGMENT AGAINST STANDING
                                                    ROCK SIOUX TRIBE
U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


       Pursuant to Federal Rule of Civil Procedure 56(a), the Court should grant the United

States Army Corps of Engineers summary judgment as to all outstanding claims asserted by the

Standing Rock Sioux Tribe (“Standing Rock”) in this case.

       First, for the reasons stated in the accompanying memorandum of points and authorities,

the Corps is entitled to judgment as to all claims addressed in the August 2019 motion for

summary judgment filed by Standing Rock. See ECF No. 433. This includes judgment as to the

three issues from the original round of summary judgment briefing for which the Court granted

remand. See Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d 101, 112

(D.D.C. 2017) (“Although the Corps substantially complied with NEPA in many areas, the Court




                                              -1-
            Case 1:16-cv-01534-JEB Document 451 Filed 10/09/19 Page 2 of 4



agrees that it did not adequately consider the impacts of an oil spill on fishing rights, hunting

rights, or environmental justice, or the degree to which the pipeline’s effects are likely to be

highly controversial.”).

           Second, pursuant to this Court’s December 12, 2018 order, the Corps is entitled to

summary judgment as to any of Standing Rock’s outstanding claims that are not addressed in the

tribe’s August 2019 motion for summary judgment and were not previously resolved by the

Court’s June 14, 2017 decision on the first round of summary judgment motions filed in this

case. In an effort to streamline resolution of the numerous claims remaining in these

consolidated cases, this Court ordered Plaintiffs to identify any outstanding claims—not related

to the Corps’ remand decision or the National Historic Preservation Act (“NHPA”)—that

Plaintiffs intended to pursue. See Text Order (Dec. 12, 2018) (“If any Plaintiff seeks to pursue

any other claim (beyond NHPA) not related to the remand, it must identify such claim in a filing

by December 19, 2018, or such clam [sic] will be dismissed . . . .”). The Court also set a

summary judgment briefing schedule, which was later extended. Id.; Text Order (June 19,

2019).

           Standing Rock did not identify any claims in response to the Court’s December 12, 2018

Order. And its motion for summary judgment filed in August 2019 solely addresses claims

relating to the remand decision and NHPA. See ECF No. 433-2. Thus, the Corps is entitled to

judgment as to all of Standing Rock’s claims that were not previously resolved in the Court’s

June 14, 2017 decision and that are not discussed in the tribe’s August 2019 summary judgment

filings.

           In conclusion, the Court should grant the Corps summary judgment in this case.




                                                  -2-
        Case 1:16-cv-01534-JEB Document 451 Filed 10/09/19 Page 3 of 4



Dated: October 9, 2019                     Respectfully submitted,

                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           Environment & Natural Resources Division

                                           By: /s/ Matthew Marinelli
                                           REUBEN SCHIFMAN, NY BAR
                                           MATTHEW MARINELLI, IL Bar 6277967
                                           U.S. Department of Justice
                                           Natural Resources Section
                                           P.O. Box 7611
                                           Benjamin Franklin Station
                                           Washington, DC 20044
                                           Phone: (202) 305-4224 (Schifman)
                                           Phone: (202) 305-0293 (Marinelli)
                                           Fax: (202) 305-0506
                                           reuben.schifman@usdoj.gov
                                           matthew.marinelli@usdoj.gov

                                           ERICA M. ZILIOLI, D.C. Bar 488073
                                           U.S. Department of Justice
                                           Environmental Defense Section
                                           P.O. Box 7611
                                           Washington, DC 20044
                                           Phone: (202) 514-6390
                                           Fax: (202) 514-8865
                                           Erica.Zilioli@usdoj.gov

                                           Attorneys for the United States Army Corps
                                           of Engineers

                                           OF COUNSEL:

                                           MILTON BOYD
                                           MELANIE CASNER
                                           U.S. Army Corps of Engineers
                                           Office of Chief Counsel
                                           Washington, DC




                                     -3-
         Case 1:16-cv-01534-JEB Document 451 Filed 10/09/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Matthew Marinelli
                                               Matthew Marinelli




                                                -4-
